           Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 1 of 8



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


 Lakeshore Indianola, LLC,                        )
 a foreign limited liability company, and         )      NO. 4:19-CV-417
 Lakeshore Management, Inc.,                      )
 a foreign corporation,                           )
                                                  )
                                                           DEFENDANT’S ANSWER,
                  Plaintiffs,                     )
                                                         AFFIRMATIVE DEFENSES AND
                                                  )
                                                              COUNTERCLAIM
           vs.                                    )
                                                  )
 Havenpark Capital Partners, LLC,                 )
 a foreign limited liability company,             )

                  Defendant.


           COMES NOW Defendant Havenpark Capital Partners, LLC (“Havenpark”) a foreign

 limited liability company and for its Answers to Plaintiffs’ Petition at Law and Jury Demand

 states as follows:

                                               PARTIES

           1.     Lakeshore Indianola, LLC (“Lakeshore”) is a Delaware limited liability company

 doing business in Warren County, Iowa.

           ANSWER:

           Havenpark denies, for a lack of information, the allegations in this paragraph.

           2.     Lakeshore Management, Inc. (“Management”) is a Delaware corporation doing

 business in Warren County, Iowa.

           ANSWER:

           Havenpark denies, for a lack of information, the allegations in this paragraph.

           3.     Havenpark Capital Partners, LLC (“Havenpark”) is a Utah limited liability

#3131285
       Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 2 of 8



company doing business in Warren County, Iowa.

       ANSWER:

       Havenpark admits the allegations in this paragraph.

                                  FACTUAL ALLEGATIONS

       4.      Lakeshore and Havenpark entered into a Purchase and Sale Agreement in June

2018, pursuant to which Lakeshore sold to Havenpark certain real property and improvements in

Warren County, Iowa, in exchange for payment of $3,225,000 (the “Agreement”).

       ANSWER:

       Havenpark admits the allegations in this paragraph.

       5.      Pursuant to Section 12.10 of the Agreement, Havenpark agreed that it would “not

solicit any employee or on-site member of [Lakeshore] (or [Lakeshore’s] manager)… to become

an employee of [Havenpark] or [Havenpark] affiliate or accept employment from such party

either prior to or during a ‘Non-Solicitation Period’ (described below) regardless of whether this

transaction closes or fails to close for any reason, unless approved in writing by [Lakeshore].”

       ANSWER:

       Havenpark admits the allegations in this paragraph insofar as the text is reproduced from

       section 12.10 of the Agreement.

       6.      The Agreement defines “Non-Solicitation Period” as a period of eighteen months

from the date the Agreement is deemed to have been terminated or eighteen months from the

date of final resolution of any litigation arising out of this Agreement.

       ANSWER:

       Havenpark admits the allegations in this paragraph insofar as the text is reproduced from

       section 12.10 of the Agreement.

       7.      The transaction contemplated by the Agreement closed on September 24, 2018,
                                                  2
       Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 3 of 8



thereby terminating the Agreement for purposes of the Non-Solicitation Period on that date.

       ANSWER:

       Havenpark denies the allegations in this paragraph.

       8.      This action is litigation arising out of this Agreement, so the Non-Solicitation

Period would extend eighteen months from the date of final resolution of this lawsuit.

       ANSWER:

       Havenpark denies the allegations in this paragraph.

       9.      Section 12.10 of the Agreement states that Lakeshore’s remedies for Havenpark’s

breach of Section 12.10 shall include injunctive relief.

       ANSWER:

       Havenpark admits the allegations in this paragraph insofar as the text is reproduced from

       section 12.10 of the Agreement.

       10.     Section 12.10 of the Agreement further states that, in the event Havenpark hires

any employee during the Non-Solicitation Period, Lakeshore shall be entitled as liquidated

damages a sum equal to 300% of the current annual salary of the employee hired by Havenpark

in violation of Section 12.10. Section 12.10 states that the parties agree that Lakeshore’s actual

damages for breach of Section 12.10 would be difficult to ascertain and these agreed-upon

liquidated damages are the parties’ best estimate of actual damages to Lakeshore.

       ANSWER:

       Havenpark admits the allegations in this paragraph insofar as the text is reproduced from

       section 12.10 of the Agreement.

       11.     Management is Lakeshore’s “manager,” and therefore Section 12.10 of the

Agreement also applies to Management and its employees, and Management is a third-party

beneficiary of Section 12.10 of the Agreement.
                                                 3
       Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 4 of 8



       ANSWER:

       Havenpark denies the allegations in this paragraph.

       12.     On October 30, 2019, Plaintiffs discovered that Havenpark or one of its affiliates

had solicited for employment Management’s regional manager Laura Bechel, who then accepted

the offer of employment.

      ANSWER:

       Havenpark denies the allegations in this paragraph, but admits Bechel is a current

       Havenpark employee.

       13.     On October 31, 2019, Management terminated Bechel to prevent her from taking

proprietary information from Plaintiffs to Havenpark and its affiliate.

       ANSWER:

       Havenpark denies the allegations in this paragraph for lack of information.

                    COUNT I: BREACH OF CONTRACT – DAMAGES

       Plaintiffs reallege and incorporate herein by reference the allegations of paragraphs 1

through 13 above.

       14.     Havenpark has breached the Agreement by soliciting Plaintiffs’ employee.

       ANSWER:

       Havenpark denies the allegations in this paragraph.

       15.     While not a party to the Agreement, Management, as Lakeshore’s manager, is an

explicit third-party beneficiary to the Agreement, and is entitled to enforce Section 12.10 of the

Agreement against Havenpark.

       ANSWER:

       Havenpark denies the allegations in this paragraph.



                                                 4
       Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 5 of 8



       16.     As a result of Havenpark’s breach of the Agreement, Plaintiffs have sustained

substantial damages in excess of this Court’s jurisdictional minimum amount.

       ANSWER:

       Havenpark denies the allegations in this paragraph.

       17.     Plaintiffs are entitled to a judgment for damages they have sustained as a result of

Havenpark’s breach of contract.

       ANSWER:

       Havenpark denies the allegations in this paragraph.

       WHEREFORE, Defendant prays that the Court dismiss Plaintiffs’ Petition and award

Defendant courts costs, including attorney’s fees under the Agreement, and any other equitable

relief as the Court deems appropriate.

             COUNT II: BREACH OF CONTRACT -- INJUNCTIVE RELIEF

       Plaintiffs reallege and incorporate herein by reference the allegations of paragraphs 1

through 17 above.

       Havenpark similarly incorporates its responses herein.

       18.     Havenpark’s solicitation of Plaintiffs’ employees is in breach of the Agreement.

       ANSWER:

       Havenpark denies the allegations in this paragraph.

       19.     Pursuant to the Agreement, Plaintiffs are entitled to injunctive relief barring

Havenpark from soliciting for employment and hiring Plaintiffs’ employees.

       ANSWER:

       Havenpark denies the allegations in this paragraph, but to the extent Plaintiffs are quoting

       the Agreement, it speaks for itself.



                                                 5
        Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 6 of 8



        20.       Unless and until Havenpark is enjoined from soliciting for employment and hiring

 Plaintiffs’ employees, Plaintiffs will be greatly and irreparable harmed.

        ANSWER:

        Havenpark denies the allegations in this paragraph.

        WHEREFORE, Defendant prays that the Court dismiss Plaintiffs’ Petition and award

 Defendant courts costs, including attorney’s fees under the Agreement, and any other equitable

 relief as the Court deems appropriate.

                                            JURY DEMAND

        Plaintiffs demand a trial by jury of all issues triable to a jury in this case.

        Defendant makes no response.


                                     AFFIRMATIVE DEFENSES

       1.        Plaintiffs have failed to state a claim on which relief may be granted.

       2.        Plaintiffs have failed to mitigate their damages.

       3.        Plaintiffs lack standing for this lawsuit.

       4.        The contract, as interpreted by Plaintiffs is void, voidable and/or unenforceable as

illegal as violative of the Sherman Antitrust Act and Iowa Code section 553.4.

       5.        Havenpark reserves the right to raise additional defenses as may become available

through investigation or during the course of discovery.

                                          COUNTERCLAIM

       Havenpark Capital Partners, LLC (“Havenpark”) hereby asserts the following

counterclaims:

       1.         Counterclaim Plaintiff Havenpark Capital Partners, LLC (“Havenpark”) is a Utah

limited liability company doing business in Warren County, Iowa.

                                                     6
          Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 7 of 8



         2.       Counterclaim Defendant Lakeshore Indianola, LLC (“Lakeshore”) is a Delaware

limited liability company doing business in Warren County, Iowa.

         3.      Havenpark and Lakeshore are parties to the Agreement at issue in Counts I and II

above.

         4. In the Agreement, section 11.3 states:

              Subject to the other provisions of this Agreement, should either party hereto institute
              any action or proceeding in court to enforce any provision hereof or for damages by
              reason any alleged breach of any provision of this Agreement or for any other judicial
              remedy, or if there is any dispute between the parties with respect to the [sic] this
              Agreement, the prevailing party shall be entitled to receive from the losing party all
              reasonable attorneys’ fees and all court costs in connection with such dispute and/or
              said proceeding. For purposes herein, the ‘prevailing party’ means the party obtaining
              substantially the relief sought, whether by compromise, settlement or judgment.

         5.      Havenpark asserts its right to prevailing party attorney’s fees should the matter

resolve in its favor.

         WHEREFORE, Counterclaim Plaintiff prays that the Court dismiss Plaintiffs’ Petition and

 award Defendant courts costs, including attorney’s fees under the Agreement, and any other

 equitable relief as the Court deems appropriate.




                                                         Michele L. Brott AT0010068
                                                         Jodie C. McDougal AT0010139
                                                         Davis Brown Law Firm
                                                         The Davis Brown Tower
                                                         215 10th Street, Suite 1300
                                                         Des Moines, IA 50309
                                                         Telephone: (515) 288-2500
                                                         Fax: (515) 243-0654
                                                         MicheleBrott@davisbrownlaw.com
                                                         JodieMcDougal@davisbrownlaw.com
                                                         ATTORNEYS FOR DEFENDANT


                                                     7
       Case 4:19-cv-00417-JEG-HCA Document 3 Filed 01/08/20 Page 8 of 8




Copy to:                                                  PROOF OF SERVICE
                                          The undersigned certifies that the foregoing instrument
William W. Graham                         was served upon all parties to the above cause to each of
Wesley T. Graham                          the attorneys of record herein at their respective
                                          addresses disclosed on the pleadings on January 8, 2020
Duncan Green, P.C.                        by:
400 Locust Street, Suite 380
Des Moines, IA 50309                                   U.S. Mail               FAX
Email: wwgraham@duncangreenlaw.com                     Hand Delivered          Overnight Courier
       wtgraham@duncangreenlaw.com                     Federal Express         Other: CM/ECF
ATTORNEYS FOR PLAINTIFFS                  Signature:    /s/ Michele L. Brott




                                      8
